In three proceedings to invalidate petitions designating respondents-respondents as candidates in the Conservative Party primary election to be held on September 9, 1980 for the party positions of members of the county committee, the appeals are from three judgments (one in each *528proceeding) of the Supreme Court, Suffolk County, all dated August 29, 1980, which dismiss the respective proceedings. Judgments affirmed, without costs or disbursements. No opinion. Hopkins, J. P., Lazer, Rabin and Hargett, JJ., concur.